DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objection
2.	Claim 20 is objected to because of the following informalities:
Claim 20 recites the limitation “The system of claim 21”. There is insufficient antecedent basis for this limitation in the claims.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-9, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Perry et al. (US 20190050948 A1) in view of Tang (The models used to fit the data of yield nitrogen fertilizer response, https://blogs.cornell.edu/agsci-interns/2015/08/20/the-models-used-to-fit-the-data-of-yield-nitrogen-fertilizer-response/, August 20, 2015, AgSci Interns, Cornell University).
	Regarding claims 1 and 13, Perry discloses a method, and a system for practicing the method, for effective nitrogen application (para. 0091: “ … an agricultural database can include specific details of applied crop treatments (such as the specific treatment applied, the method of application, the application rate, date and location, etc.)”, also see para. 0124-0127, 0157), the method comprising: acquiring imagery of an agricultural field (para. 0070, 0143: “ … collect images during operation and can communicatively couple with the crop prediction system 125 (for instance, via an LTE network) to provide the collected images in association with information identifying the field”; also, “a particular field or plot of land” reads on imagery of an agricultural field, see para. 0080-0081, 0164); 5delineating a plurality of management zones (e.g., associating geographic locations with pixels in an image, see para. 0104; or identifying a particular field or plot of land with Plot Index as shown in Figs. 2-3) within the agricultural field using the imagery of the agricultural field (para. 0080-0081, 0164); for each of the management zones within the agricultural field receiving soil characteristics at a computing device (para. 0048, 0079-0080, 0106, 0111, 0113-0115, 0138-0139), the soil characteristics derived from physical soil samples within the management zones (para. 0010, 0059);  10for each of the management zones within the agricultural field receiving weather data at the computing device (para. 0047, 0058, 0082, 0103, 0112-0115); for each of the management zones receiving management practice information (e.g., Plant Date and/or Harvest Date, see Figs. 2-3) and crop cultivar identification (e.g., Crop Variant) at the computing device (para. 0113-0115); applying a crop model (crop prediction model , see para. 0034-0035) implemented by instructions stored on a computer readable medium and 15executed on the computing device to simulate crop yields according to a plurality of different added nitrogen application rates (para. 0035: “In application, crop prediction models produce crop prediction information, including a predicted measure of crop production and a set of farming operations that, when performed, is expected to produce the predicted measure of crop production”; para. 0091: “… an agricultural database can include specific details of applied crop treatments (such as the specific treatment applied, the method of application, the application rate, … etc.)”; para. 0098, 0143, 0157) within each of the management zones (para. 0121-0127, 0143, 0157), wherein the crop model is parameterized with the soil characteristics, the weather data, the management practice information, and the crop cultivar identification (para. 0008, 0011-0016, 0034-0037); 20updating inputs to the crop model a plurality of times during the growing season (para. 0118-0120); using the computing device, determining a net economic return (para. 0111: “As used here, “crop production” can refer to any measure associated with the planting, growing, and/or harvesting of crops, including but not limited to crop yield for a current year or for multiple seasons, current or future profit, expected planting/growing/harvesting costs …”; para. 0112: “The result is that the grower is able to efficiently harness the power of complex machine learning processes to identify farming operations that, when performed, can increase or optimize the grower's crop yield, overhead, and profitability”; see also para. 0185-0186) for each of the different added nitrogen application rates (by inherency, the “set of farming operations” and/or the specific details of applied crop treatments stored in the agricultural database must include “each of the different added nitrogen application rates”; see para. 0035, 0091, 0098, 0143, 0157) using (i) a nitrogen fertilizer cost (para. 0112: “… to identify farming operations that, when performed, can increase or optimize the grower's crop yield, overhead, and profitability. … can enable a grower to receive updated farming operations throughout the course of a planting season as crop conditions (e.g., weather, price of fertilizer, etc.) change, …” para. 0143) and (ii) a crop price applied to the crop yield simulated by the crop model (para. 0014, 0118, 0134).
	Perry does not mention explicitly: using the computing device, determining a maximum economic return among said net economic returns by applying one or more of linear-plateau and quadratic plateau equations to said net economic returns.  
	Tang (see screenshots of the web-based article, pages 1-2) teaches a crop model that uses linear-plateau and quadratic-plateau equations to simulate crop yields (Yi) according to a plurality of different added nitrogen application rates (Xi); wherein the crop model is a quadratic-plateau model that determines an estimate (e.g., Ym) of a maximum yield for the nitrogen fertilizer application rate at a critical point after which the increase of nitrogen fertilizer can no longer increase yield (see screenshots of the web-based article, pages 1-2).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Perry to arrive the claimed invention by incorporating Tang’s teaching of quadratic-plateau model to compare effects/responses of different nitrogen rates and determine/select the optimum nitrogen application rate, which is closest (if not equal) to said critical point taught by Tang, that would produce the maximum economic return among said net economic returns. Doing so would provide an alternative technique for fitting the data of yield nitrogen fertilizer response, as an intended use of Tang’s disclosure. It has been held that the mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
	Regarding claims 2-3, Perry discloses: wherein the updating the inputs to the crop model includes providing updated weather data to the crop model for the growing season (para. 0112, 0118); wherein the updating the inputs to the crop model is performed on a periodic basis (para. 0112, 0118).  
Regarding claim 4, Perry does not mention expressly: wherein the periodic basis is a daily basis.  
	However, it is deemed that the feature in question is merely a design variation of said periodic basis in Perry. Since Perry teaches the general condition of the periodic basis on which said updating is performed (para. 0112, 0118), it establishes a prima facie case of obvious modification. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Perry to arrive the claimed invention by adjusting the periodic basis as desired such as a daily basis, which the skilled person would apply without inventive step depending on practical considerations and according to the dictates of the circumstances. It has been held that an obvious matter of engineering design choice is not patentably advanced.
	Regarding claim 5, Perry discloses: wherein the soil characteristics include soil texture, organic matter, pH, cation exchange capacity (CEC), and soil nitrogen content (para. 0059-0069).  
	Regarding claims 6 and 15, the combination of Perry and Tang renders the claimed invention obvious (see discussion for claims 1 and 13 above).
	Regarding claims 7 and 16, Perry discloses: wherein the crop model simulates crop yields at a plurality of 10added nitrogen application rates (para. 0008, 0035, 0091, 0163).  
	Perry does not mention explicitly: for each nitrogen application rate, adjusting the simulated crop yield to accommodate for crop moisture content prior to multiplying the crop yield by crop price in the calculation of the net economic return.  
	The examiner takes official notice that, as admitted by the Applicant (specification, page 16, lines 8-12), it is well-known that the predicted corn yield is on a dry matter basis and required adjustment for its moisture content. The national standard of 15.5% grain moisture content is commonly used to calculate the moist weight of the grain. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the well-known adjustment for moisture content into the combination of Perry and Tang to calculate the net economic return. The examiner takes further official notice that multiplying the crop yield by crop price in the calculation of the net economic return is a common practice in the art. The mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
	Regarding claims 8 and 19, Perry discloses: (i) inputting sensed weather data acquired from weather sensors located in proximity to agricultural field into the crop model during the growing season (para. 0047, 0058, 0082, 0103, 0112-0115, 01118), (ii) estimating future weather data for remaining days of the growing season (para. 0103, 0112, 0136, 0138, 0150, 0156); and (iii) applying the future weather data to the crop model in simulating the crop yields for each of the different added nitrogen applicant rates (para. 0008, 0011-0016, 0034-0037, 0103, 0112, 0118, 0136, 0138, 0150, 0156).
	Perry does not mention explicitly: said estimating future weather data is performed by comparing the sensed weather data to historical weather data.
	However, the examiner takes official notice that estimating or predicting future weather data based on comparing current weather patterns from the sensed weather data to similar patterns (or analogs) from the historical weather data, which is a basic principle of the “Analog Forecasting” technique, is well-known in the art (see https://en.wikipedia.org/wiki/Weather_forecasting). It would have been obvious to one of ordinary skill in the art to incorporate such well-known technique into the combination of Perry and Tang to arrive the claimed invention. The mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
Regarding claims 9 and 20, Perry discloses: the historical weather data comprises weather information associated with a plurality of different prior growing seasons (para. 0047, 0136, 0138, 0150, 0156).
Perry does not mention explicitly: estimating the future weather data by: (i) calculating for each prior growing season one or more deviation amounts representative of a deviation of the sensed weather data from the weather information associated with the prior growing season (ii) selecting the prior growing season based on a minimum one or more4 deviation amounts, and (iii) using the weather information from the selected prior growing season as the future weather data applied to the crop model in simulating the crop yields for each of the different added nitrogen application rates
	However, the examiner takes official notice that the features in question relate to a mere intended use of the well-known “Analog Forecasting” technique for making seasonal weather forecasting. It has been held that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
	Regarding claim 12, Perry discloses: wherein the imagery of the agricultural field is used to determine a vegetation index and the vegetation index is used in delineating the plurality of 25management zones within the agricultural field (para. 0010, 0087).
  	Regarding claim 14, Perry discloses the claimed invention (see discussion for claim 5 above).
	Regarding claims 17-18, Perry discloses the claimed invention (see discussion for claims 8-9 above).

Response to Arguments
5.	Applicant's arguments received 07/22/2022 have been considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 3-4 as set forth above in this Office action.


Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280. The examiner can normally be reached 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/X.S/Examiner, Art Unit 2862             

/TOAN M LE/Primary Examiner, Art Unit 2864